Citation Nr: 1103011	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to specially adapted housing.  



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

When the case was previously before the Board, in October 2009, 
it denied entitlement to a special home adaptation grant under 
38 U.S.C.A. § 2101(b) and remanded the claim for specially 
adapted housing under 38 U.S.C.A. § 2101(a).  The remand 
requested an examination of the Veteran and readjudication of the 
claim.  The examination was done in April 2010 and the claim was 
readjudicated in June 2010 when a supplemental statement of the 
case was issued.  In as much as the development requested by the 
Board has been completed, we proceed with our review of the 
appeal.  

The Veteran feels the issue has been mis-stated in that he is 
requesting $50,000 for home modifications in accordance with a 
2007 VA benefits booklet.  That booklet shows that VA may approve 
up to $50,000 for specially adapted housing.  The $50,000 is not 
a separate benefit.  To qualify for the any payment, up to 
$50,000, the Veteran must first establish his entitlement to 
specially adapted housing.  Thus, the RO properly developed the 
issue as entitlement to specially adapted housing.  


FINDINGS OF FACT

The Veteran has permanent and total service-connected disability 
due to the loss of one lower extremity together with residuals of 
organic disease or injury, which so affect the functions of 
balance or propulsion as to preclude locomotion without the aid 
of braces, crutches, canes, or combination thereof.  


CONCLUSIONS OF LAW

The criteria for entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing have been met.  
38 U.S.C.A. §§ 2101, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.809, 4.7 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

A notice that fully complied with the requirements of the VCAA 
was sent to the Veteran in March 2007.  This letter provided him 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  Thereafter, he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond before 
adjudication of his claim in June 2007.  Therefore, VA has 
complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Consequently, the Board may 
decide the appeal without another remand for further 
notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran has had a 
VA examination and a medical opinion has been obtained.  He has 
declined an opportunity for a hearing.  Significantly, he has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


Specially Adapted Housing - Criteria

To establish entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, the evidence 
must show that the veteran has permanent and total service-
connected disability (1) due to the loss, or loss of use, of both 
lower extremities such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or (2) which 
includes (A) blindness in both eyes, having only light 
perception, plus (B) the anatomical loss or loss of use of one 
lower extremity; or (3) due to the loss or loss of use of one 
lower extremity together with (A) residuals of organic disease or 
injury, or (B) the loss or loss of use of one upper extremity, 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809(b) (2010).  The term "preclude locomotion" means the 
necessity for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d) (2010).  

Discussion

The Veteran is service connected for an above the knee amputation 
of the right lower extremity, with right hip degenerative joint 
disease, rated as 90 percent disabling; residuals of gunshot 
wounds of the pelvis and thigh, rated as 10 percent disabling; 
partial paralysis of the left sciatic nerve, rated as 10 percent 
disabling; left coxofemoral joint sclerosis, rated as 10 percent 
disabling; left foot hallux valgus, rated as 10 percent 
disabling; and hypertension; rated as 10 percent disabling.  
There are noncompensable ratings for a right ear high frequency 
hearing loss with tinnitus, a scar on the right arm, a scar on 
the left wrist, and a scar on the left leg.  The combined rating 
is 100 percent.  The Veteran has been found to be entitled to 
special monthly compensation under 38 U.S.C. 1114(k) on account 
of anatomical loss of one foot.  

The Veteran had a VA examination in April 2010.  Audiology 
examination showed sensorineural hearing losses in the left and 
right ears.  The examiner found no evidence of vestibular 
dysfunction that would affect balance or propulsion.  

The Veteran also had a VA examination of his musculoskeletal 
system in April 2010.  The examiner expressed the opinion that it 
was not at least as likely as not that that the service-connected 
disabilities affected balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  The rationale was that the Veteran could walk with a 
right above the knee prosthesis and a cane with good balance, 
coordination and propulsion.  Actually, the examiner gave 
conflicting reports.  At one point he wrote of the Veteran's gait 
that he could walk with good balance and coordination with a 
right leg above the knee prosthesis and a one point cane.  Later, 
the examiner described the Veteran's gait as antalgic.  

The heart of the problem in this case is: how does the prosthesis 
fit in to the assessment?  Neither the law nor the regulation 
provides guidance.  The examiner did not examine the Veteran 
without the prosthesis.  On his examination, the Veteran needed 3 
points for locomotion.  These were provided by his left leg, a 
cane, and his right above the knee prosthesis.  It is clear from 
the report that if the Veteran did not have the prosthesis, he 
would still need 3 points for locomotion: his left leg and 2 
crutches or 2 canes, which would meet the criteria of the law.  

It seems inappropriate to count the prosthesis as a good leg and 
say that he simply needs a single cane to walk.  A prosthesis is 
not the same as a good leg.  He cannot bathe with it on.  It has 
no knee action for climbing stairs.  These limitations 
immediately come to mind and there are others.  Consequently, the 
rationale that the Veteran could walk with a right above the knee 
prosthesis and a cane does not persuade us by a preponderance of 
evidence that the Veteran does not meet the criteria.  

In analyzing the prosthesis, it appears to approximate a brace.  
A brace straps on to a limb to stabilize upper and lower parts.  
For example, a knee brace would stabilize the thigh and lower leg 
or a brace could be used for stability where there is a nonunion 
in the thigh or leg.  A prosthesis straps on to the upper part, 
as a brace would, and instead of strapping on to the lower part, 
as a brace would, the prosthesis comes with the lower part 
attached.  Consequently, we find that a prosthesis more closely 
approximates a brace than a good leg.  38 C.F.R. § 4.7.  Thus, 
resolving reasonable doubt in the Veteran's favor, the Board 
concludes that the service-connected disabilities preclude 
locomotion, unless the Veteran uses the equivalent of a brace and 
a cane, or 2 canes or 2 crutches.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the criteria for entitlement to a 
certificate of eligibility for assistance in acquiring specially 
adapted housing have been met and the appeal will be granted.  


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted, subject to the 
laws and regulations governing the payment of monetary awards.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


